DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-15, filed October 15, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi (EP 3321413 A1) as figure 15 teaches compression unit 851 may have a bar shape, and the bar shaped compression unit 851 may prevent the laundry from being detached from the original position by pressurizing one surface of the laundry.
The compression bar is capable of forming a crease on the clothing item. Figure 15 further teaches the compression bar rotates upon a rotation shaft extending along a width direction of the cabinet.[0202]
Allowable Subject Matter
Claims 6-7, 9-11, 15, 18-27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closest prior art of record Choi (EP 3321413 A1 cited in IDS) fails to teach or suggest a slide hinge configured to rotatably couple the first body and the second body to each 
Claim 7 is dependent upon claim 6.
Regarding claim 9, Choi fails to teach or suggest the engagement unit comprises: an engagement body coupled to at least one of the door or the first chamber; and control ribs coupled to both side surfaces of the fixing portion in the engagement body, the control ribs being configured to move the fixing portion, and wherein the fixing portion comprises: a fixing body disposed in front of the engagement body; and moving ribs disposed on both sides of the fixing body and movably coupled to the control ribs.
Regarding claim 10, Choi fails to teach or suggest one of the engagement body or the fixing body comprises a guide rail, the guide rail being configured to guide a movement direction of the fixing body, and the other of the engagement body or the fixing body comprises a guide protrusion, the guide protrusion being configured to be inserted in the guide rail and move in the guide rail.
Regarding claim 11, Choi fails to teach or suggest a plurality of insertion portions protruding in a length direction of one of side surfaces of the control ribs or side surfaces of the moving ribs; and a plurality of fixing holes formed along the length direction of the other of the side surfaces of the control ribs or the side surfaces of the moving ribs, the insertion portions being configured to be inserted into the plurality of fixing holes.
Regarding claim 15, Choi in view of Pasin fails to teach or suggest the first fixing body comprises a guide rib configured to accommodate the second fixing body and guide movement of the second fixing body.
Regarding claims 18 and 19, Choi fails to teach or suggest a support body disposed between the base and the pressing portion, the support body including the mounting surface, the pressing surface, and a support surface formed on a top end of the support body, the support surface being configured to 
Claims 20-27 and 30 are dependent upon claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 16-17 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (EP 3321413 A1 cited in IDS).
Regarding claim 1, Choi figures 1, 14, and 15 teach a laundry treating apparatus comprising: 
a cabinet (1) including an inlet on a front thereof; 
a door (11) rotatably coupled to the cabinet and configured to open and close the inlet; 
a first chamber (31 receiving space) disposed in the cabinet, the first chamber being configured to provide an accommodation space to accommodate a clothing item therein; 
a supply portion (35 air vent)configured to supply at least one of air or moisture into the accommodation space; and 
a holding portion (11a upper side of inner door) disposed in the first chamber or on the door, the holding portion being configured to hold or secure the clothing item in the accommodation space, 
wherein the holding portion comprises: 
a fixing portion (85 clamp unit) coupled to at least one of the first chamber or the door, the fixing portion being configured to secure the clothing item and spread the clothing item in a height direction of the cabinet;
a base (fig 16 11a lower portion) configured to provide a space for the clothing item secured by the fixing portion to be pressed; and 

wherein the pressing portion (851compression unit) is configured to rotate upon a rotation shaft (853) extending along a width direction of the cabinet shown in figure 14.[0044-46][0200-204]
The compression bar (851) is capable of forming a crease on the clothing item.
Regarding claim 2, Chou figure 15 teaches the pressing portion (85 clamp unit) comprises a pressing body (851 compression unit) rotatably disposed above the base, the pressing body being configured to press the clothing item.
Regarding claim 3, Choi figure 15 teaches the pressing body (851 compression unit) comprises: a first body (853 link) rotatably coupled above the base and configured to press the clothing item; and a second body (857 guide) rotatably coupled under the base and configured to press the clothing item, wherein a rotation radius of the pressing body is configured to decrease when the pressing body rotates.
Regarding claim 4, Choi figure 15 teaches the pressing body (851 compression unit) further comprises a body through hole (area not covered by the 851 bar) configured to allow the clothing item to communicate with the accommodation space.
Regarding claim 8, Choi figure 14 teaches the holding portion (11a) further comprises an engagement unit (place where 312 is fixed to 11a) configured to couple the fixing portion to at least one of the door or the first chamber, and wherein the engagement unit is configured to control an installation height of the fixing portion.
Regarding claim 16, Choi figure 14 teaches at least one support clip (312, 200) provided along a height direction of the first chamber or the door, the at least one support clip being configured to fix the clothing item.
Regarding claim 17, Choi figure 1 teaches support unit (911 support body) rotatably disposed between the base (11a) and the pressing portion (85 clamp unit), the support unit being configured to 
Regarding claim 28, Choi figure 15 teaches the base comprises or is fixed to one of surfaces defining the accommodation space.
Regarding claim 29, Choi figure 14 teaches the inlet (opening to the chamber) is configured to allow the accommodation space to communicate with an outside of the first chamber; and the base (11a) is formed by or fixed to one surface of the door, the base facing the accommodation space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (EP 3321413 A1 cited in IDS).
Regarding claim 5, Choi is silent to the pressing portion comprises a connection hinge configured to rotatably couple the first body and the second body to each other, such that the second body is 
However, Choi teaches the rotation unit 855 connects the link to the door 11 by means of a fixed rotational shaft, and includes a joint member (not shown) for fixing the link or the compression unit to the door to pressurize and fix the laundry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the assembly of Choi as it performs the same purpose as the claimed invention.(MPEP 2144.06)
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (EP 3321413 A1 cited in IDS), and in further view of Pasin (US 2003/0019087).
Regarding claim 12, Choi figure 6A teaches a fixing body hanger (200) formed in the shape of a plate. 
However, Choi is silent to the fixing portion comprises: a fixing clip coupled to a front of the fixing body, the fixing clip being configured to catch the clothing item thereon.
Pasin is directed towards a fabric article clamp system wherein figures 1-5 teach fabric article clamping system 10 comprises two fabric article contacting surfaces 12 wherein said fabric article contacting surfaces are mechanically associated such that the fabric article contacting surfaces 12 can apply a sufficient amount of gripping force to a fabric article positioned between the fabric article contacting surfaces 12 such that the fabric article clamping system 10 remains in contact with the fabric article in the presence of the force of gravity and/or a stretching force acting upon the fabric article clamping system 10.[0024]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a clamp system as taught in Pasin in the laundry treating apparatus to remove and/or reduce wrinkles and/or creases in a fabric article, preferably in a manner in which new wrinkles and/or creases are not formed or are minimized in the fabric article.[0002]
Regarding claim 13, Pasin figure 2 teaches the fixing clip comprises at least one grabbing groove defined by forming one surface of the fixing clip to be convex in at least one of an upward direction or a downward direction, to provide a space in which the clothing item is grabbed.
Regarding claim 14, Pasin figure 2 teaches a first fixing body coupled to the door or the first chamber; a second fixing body disposed in front of the first fixing body; and a compression spring (18) disposed between the first fixing body and the second fixing body and configured to push the second fixing body to the fixing clip and press a surface of the clothing item.[0030]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 2015/0020419) is directed towards a laundry treating apparatus wherein the presser may fix a crease in laundry received in the receiving space using steam and heated water supplied to the receiving space 31.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711